DETAILED ACTION

This communication is in response to Application No. 17/038,430 filed on 9/30/2020.  Claims 1-10 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2020 is being considered by the examiner.

Specification
The specification is objected to because: 
The title of the invention is not descriptive.  
A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lyle et al. (hereinafter Lyle)(US 2006/0271624).
Regarding claims 1, 9, and 10, Lyle teaches as follows:
a communication system (interpreted as web conference system 30 in figure 2)(see, paragraph [0023]) comprising: 
a first communication terminal (interpreted as computing client 32A in figure 2)(see, paragraph [0023]); and 
two or more second communication terminals (interpreted as computing clients 32B-32D in figure 2), wherein the first communication terminal and the two or more of second communication terminals are configured to share shared data (interpreted as shared content during a web conference) with each other (the polling can occur automatically, for example, at a predetermined time (e.g., 5 sec) after the shared content has been sent by the computing client 32A of the moderator 36 to the computing clients 32B-32D of the meeting participants 38A-38C, see, paragraph [0025]), 
wherein the first communication terminal includes: 
a first share processor (processing unit 108 in figure 8) configured to transmit the shared data (a method for providing screen rendering status information to a moderator of a web conference comprising providing shared information to at least one participant of the web conference, see, paragraph [0011]); and 
a share completion determiner configured to transmit, to at least one of the two or more second communication terminals that has transmitted a share completion report 
each of the two or more second communication terminals includes: 
a second share processor (processing unit 108 in figure 8) configured to receive the shared data (a method for providing screen rendering status information to a moderator of a web conference comprising providing shared information to at least one participant of the web conference, see, paragraph [0011]); and 
a share status reporter configured to display the share status report indicating that there is at least one of the two or more second communication terminals that has not yet transmitted the share completion report, upon receiving the share status report indicating that there is at least one of the two or more second communication terminals that has not yet transmitted the share completion report (the screen rendering status of a browser 34 can be indicated in a number of different ways.  For example, the screen 
	Lyle does not teach of displaying the share status report to the second communication terminals instead of displaying to the moderator (equivalent to applicant’s first communication terminal) of the web conference. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyle to include displaying the share status report to other participants of the web conference in order to efficiently collaborate during the web conference between a moderator and participants. 
Regarding claim 2, Lyle teaches as follows:
wherein the first communication terminal includes: a progress manager configured to manage progress of sharing the shared data (the screen rendering status may comprise: "Successful," "In Progress," and "Stalled." A percentage of rendering can also be provided (e.g., "90% rendered), see, paragraph [0024]) based on whether the share completion report has been received from the two or more second communication terminals, wherein the share completion determiner transmits, to at least one of the two or more second communication terminals that has transmitted the share completion report, the share status report indicating that there is at least one of the two or more second communication terminals that has not yet transmitted the share completion 
Regarding claim 3, Lyle teaches as follows:
the moderator 36 can easily determine that the screen containing the currently shared data has been successfully rendered by the browsers 34 of 100% of the set of meeting participants located in Raleigh, 75% of the set of meeting participants located in Cambridge, and 25% of the set of meeting participants located in Endicott (see, paragraph [0033] and figure 6).
Therefore Lyle inherently teaches of storing the number of second communication terminals completed and not completed in order to show the percentage of successful, in progress, and stalled. 
Regarding claim 4, Lyle teaches as follows:

	Lyle does not teach of displaying the share status report to the second communication terminals instead of displaying to the moderator (equivalent to applicant’s first communication terminal) of the web conference. 

Regarding claim 5, Lyle teaches as follows:
wherein the share completion determiner displays, at the first communication terminal, the share status report indicating that all of the two or more second communication terminals have completed the sharing of the shared data, upon determining that the share completion report has been received from all of the two or more second communication terminals (see, paragraph [0032] and figure 5).
Regarding claim 6, Lyle teaches as follows:
the polling can occur automatically, for example, at a predetermined time (e.g., 5 sec) after the shared content has been sent by the computing client 32A of the moderator 36 to the computing clients 32B-32D of the meeting participants 38A-38C, and can be repeated at predetermined intervals (e.g., every 5 seconds), if desired (see, paragraph [0025]).
Therefore, Lyle teaches all limitations as presented above except for transmitting the share status report to the second communication terminals.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyle to include displaying the share status report to other participants of the web conference in order to efficiently collaborate during the web conference between a moderator and participants. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lyle et al. (hereinafter Lyle)(US 2006/0271624) in view of Kim (US 2018/0285054).
Regarding claims 7 and 8, Lyle teaches all limitations as presented above except for creating two different quality of screen captured image.
Kim teaches as follows:  
a method of controlling, by a relay device, screen sharing between a plurality of terminals, the method includes: obtaining performance information about screen image transmission of a first terminal that transmits a screen image, and status information of a network to which at least one second terminal that receives the screen image is included; determining encoding quality about the screen image of the first terminal based on the performance information and the statue information; receiving the screen image encoded by the first terminal based on the determined encoding quality; and transmitting the received screen image to the at least one second terminal (see, paragraph [0022] and figure 1); and
the relay device according to an embodiment may determine the encoding quality in consideration of not only the status information of the network to which the at least one second terminal is included, but also the performance information about the screen image transmission of the first terminal, so as to control exchange of the screen image between a plurality of terminals such that the screen image having high quality is shared within a range of an allowed network (see, paragraph [0072]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
November 4, 2021